Opinion by
Oliver, P. J.
It was stipulated that certain of the wine in question is the same as that the subject of Wing Duck v. United States (6 Cust. Ct. 133, C. D. 446). It was therefore held not to be distilled spirits and not subject to internal revenue tax. Certain of the medicinal preparations containing less than 20 percent of alcohol by weight- and more than 20 percent of alcohol by volume were held dutiable at 20 ceDts per pound and 25 percent ad valorem under paragraph 24 as claimed. Rapken v. United States (25 C. C. P. A. 268, T. D. 49393) cited. As this merchandise was found not to be distilled spirits it was held not subject to said internal revenue tax, following Rapken v. United States, supra.